DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding claim 21, limitations “first welding accessory; second welding accessory” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “first welding accessory; second welding accessory” coupled with functional language “configured to monitor the welding power; configured to receive the welding power" without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
a) first welding accessory: figures 1A, 1B, heater 36, 0043 of US 2020/0001389.
b) second welding accessory: figures 1A, 1B, wire feeder 14, 0041
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 23, 31, 32, 34, 39 and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stanzel (US 2013/0043226).
With respect to the limitations of 21, Stanzel teaches a welding system (Abstract), comprising: a welding power supply (Fig 7, welding power supply 12, 0039) configured to output welding power via a first cable (cable connecting output terminals 110, 112 to inputs terminals 114 or 126, 0043, 0048); a first welding accessory (remote interface 28 or advance process feeder 36, 0048) configured to monitor the welding power (0048, WCC module 116 of the remote interface 28 communicates with the WCC module 108 of the welding power supply 12 so that the welding power supply 12 can identify the settings of the remote interface 28 and provide appropriate power to the remote interface 28; meaning appropriate power is provide to the remote interface 28 only if the power is monitored by the control circuitry 118 of the remote interface 28; 0050); and a second welding accessory (input 150 of torch 148, 0048, 0050) configured to receive the welding power.
With respect to the limitations 34, Stanzel teaches a method, comprising: providing welding power as an output (Fig 7, output terminals 110, 112, 0043) of a welding power supply (welding power supply 12, 0039) to a first welding accessory (remote interface 28 or advance process feeder 36, 0048) via a first cable (cable connecting output terminals 110, 112 to inputs terminals 114 or 126, 0043, 0048); monitoring the welding power by the first welding accessory (0048, WCC module 116 of the remote interface 28 communicates with the WCC module 108 of the welding power supply 12 so that the welding power supply 12 can identify the settings of the remote interface 28 and provide appropriate power to the remote interface 28; meaning appropriate power is provide to the remote interface 28 only if the power is monitored by the control circuitry 118 of the remote interface 28; 0050); and providing the power by the first welding accessory  (28 / 36) to a second welding accessory (torch 148) via a second cable (cable connecting output terminals 122, 124 or 144, 146 to input terminals 150, 156).
With respect to the limitations of claims 23, 31, 32, 39 and 40, Stanzel teaches further comprising a second cable (cable connecting output terminals 122, 124 or 144, 146 to input terminals 150, 156), the first welding accessory (28 or 36) is configured to receive the welding power from the welding power supply (12) via the first cable (cable connecting output terminals 110, 112 to inputs terminals 114 or 126, 0043, 0048), and the second welding accessory (torch 148) is configured to receive the welding power from the first welding accessory (28 or 36) via the second cable (cable connecting output terminals 122, 124 or 144, 146 to input terminals 150, 156); two or more of the welding power supply (WCC module 108, 0042), the first welding accessory (WCC module 116, 128, 0043, 0045), and the second welding accessory are configured to communicate with each other by one or both of wired communication or wireless communication; further comprising a user interface (Fig 7, user interface 104, 120, 132, 0041, 0044, 0046) configured to be used to enter information regarding welding of a workpiece; comprising communicating by one of the welding power supply, the first welding accessory, or the second welding accessory to another of the welding power supply, the first welding accessory, or the second welding accessory using one or both of wired communication or wireless communication (WCC module 108, 116, 128, 0042, 0043, 0045).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Stanzel (US 2013/0043226) as applied to claim 21, further in view of Garvey (US 2015/0334782).
With respect to the limitations of claim 22, Stanzel discloses the claimed invention except for further comprising a temperature sensor configured to: measure a temperature information of a workpiece; and transmit the temperature information to the second welding accessory.  However, Garvey discloses further comprising a temperature sensor configured to: measure a temperature information of a workpiece; and transmit the temperature information (0053, temperature sensor assembly 28 is configured to send feedback signals relating to the temperature of the workpiece 16) to the welding accessory is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system of Stanzel having a second welding accessory with the further comprising a temperature sensor configured to: measure a temperature information of a workpiece; and transmit the temperature information to the welding accessory of Garvey for the purpose of sensing temperature information of a workpiece, thereby ensuring that unexpected temperature conditions are detected and resolved.

Claims 24 and 35 are rejected under 35 U.S.C. 103 as being obvious over Stanzel (US 2013/0043226) as applied to claims 21 and 34, further in view of Ott (US 2005/0230372).
With respect to the limitations of claims 24 and 35, Stanzel discloses further comprising a communication device (weld cable communication WCC 116, 128, 0045, 0048, 0050) that allows for communication via at least one of the first cable or second cable.  Stanzel discloses the claimed invention except for the communication device comprising a weld cable transceiver to send or receive communications via the cable.  However, Ott discloses the communication device comprising a weld cable transceiver (Fig 3, transceiver 32, 0023, 0025, 0026) to send or receive communications via the cable is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system and method of Stanzel having a weld cable communication device silent to a transceiver with the communication device comprising a weld cable transceiver to send or receive communications via the cable of Ott for the purpose of providing a known communication component that allows for bi-directional communication between the welding accessory and the power source (0026).

Claim 25 is rejected under 35 U.S.C. 103 as being obvious over Stanzel (US 2013/0043226) in view of Ott (US 2005/0230372) as applied to claim 24, further in view of Dina (US 2014/0048522).
With respect to the limitations of claim 25, Stanzel in view of Ott discloses the claimed invention but is silent to the communications include destination information identifying corresponding destinations of the communications.  However, Dina discloses the communications include destination information identifying corresponding destinations of the communications (Figs 4, 5, 0026, 0055) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system of Stanzel in view of Ott having a communication device providing communication between a welding accessory and power supply silent to communication destination information with the communications include destination information identifying corresponding destinations of the communications of Dina for the purpose of proving a known routing information configuration that routes the correct messages in the proper order to their final destinations.

Claims 26, 27 and 36 are rejected under 35 U.S.C. 103 as being obvious over Stanzel (US 2013/0043226) as applied to claims 21 and 34, further in view of Pfeiffer (US 2015/0283652).
With respect to the limitations of claims 26, 27 and 36, Stanzel discloses the claimed invention except for the first welding accessory comprises a current monitoring device for measuring a current of the welding power and a voltage monitoring device for measuring a voltage of the welding power; one or both of the measured current or measured voltage is stored in one or both of a memory device or a storage device.  However, Pfeiffer discloses the first welding accessory (Fig 2, process wire feeder 20, 0037) comprises a current monitoring device (current sensing circuitry; current sensors, 0037, 0038) for measuring a current of the welding power and a voltage monitoring device for measuring a voltage (voltage sensing circuitry, voltage sensor, 0037, 0038) of the welding power; one or both of the measured current or measured voltage is stored in one or both of a memory device or a storage device (0040, ROM, RAM, memory) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system and method of Stanzel silent to the first welding accessory having a current and voltage monitoring and memory with the first welding accessory comprises a current monitoring device for measuring a current of the welding power and a voltage monitoring device for measuring a voltage of the welding power; one or both of the measured current or measured voltage is stored in one or both of a memory device or a storage device of Pfeiffer for the purpose of providing a known sensing and storage configuration that is capable of sensing and controlling the input power received by the advanced process wire feeder 20.

Claims 28, 33 and 37 are rejected under 35 U.S.C. 103 as being obvious over Stanzel (US 2013/0043226) as applied to claims 21 and 34, further in view of Wiryadinata (US 2014/0251965).
With respect to the limitations of claims 28 and 37, Stanzel discloses the claimed invention except for the first welding accessory comprises a controller configured to control one or more switches to control flow of the welding power to the second welding accessory.  However, Wiryadinata discloses the welding accessory (Fig 2, power source 12, 0012) comprises a controller (supervising circuitry 1, 0016) configured to control one or more switches (switches 86-144, 0023-0030) to control flow of the welding power to the second welding accessory (lights 136, tools 138, motor 140, electronic devices 146, 0029) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system and method of Stanzel silent to the controller configured to control one or more switches to control flow of the welding power with the welding accessory comprises a controller configured to control one or more switches to control flow of the welding power to the second welding accessory of Wiryadinata for the purpose of providing a known power switching configuration that provides power to specific welding accessory from a plurality of welding accessories (0023).
With respect to the limitations of claim 33, Stanzel discloses a second welding accessory.  Stanzel discloses the claimed invention except for the second welding accessory is a wire feeder.  However, Wiryadinata the second welding accessory is a wire feeder (0014, wire feeders) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system of Stanzel having a second welding accessory with the second welding accessory is a wire feeder of Wiryadinata for the purpose providing a known welding accessory that is suitable for feeding welding wire (0014).

Claims 29, 30 and 38 are rejected under 35 U.S.C. 103 as being obvious over Stanzel (US 2013/0043226) in view of Wiryadinata (US 2014/0251965) as applied to claims 21, 28, 34 and 37, further in view of Garvey (US 2015/0334782).
With respect to the limitations of claims 29, 30 and 38, Stanzel in view of Wiryadinata discloses the claimed invention except for the controller is configured to control the flow of the welding power in response to a temperature measured by a temperature sensor; the controller is configured to communicate with the temperature sensor by one or both of wired communication or wireless communication.  However, Garvey discloses the controller (Fig 2, controller 50, 0055) is configured to control the flow of the welding power in response to a temperature measured by a temperature sensor (0053, temperature sensor assembly 28 is configured to send feedback signals relating to the temperature of the workpiece 16 to the power source 12, which uses these temperature feedback signals to adjust the power that is sent to the cable strain relief cover 24); the controller is configured to communicate with the temperature sensor by one or both of wired communication (control cables 18, 20, 0053) or wireless communication is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the welding system and method of Stanzel silent to the controller configured to control the flow of the welding power in response to a temperature measured by a temperature sensor of Stanzel in view of Wiryadinata with the controller is configured to control the flow of the welding power in response to a temperature measured by a temperature sensor; the controller is configured to communicate with the temperature sensor by one or both of wired communication or wireless communication of Garvey for the purpose of providing a known sensor/ feedback configuration that uses temperature feedback information to adjust the power that is sent to the a welding accessory.

Response to Amendments
Claims 1-20 are cancelled.
Claims 21-40 are new.
Claims 21-40 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761        
5/16/2022